Citation Nr: 0602959	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for abdominal aortic 
aneurysm, to include as secondary to the service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for sexual dysfunction 
as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for renal insufficiency 
as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected diabetes 
mellitus, type II.





REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to February 
1961, February 1961 to September 1966, and from September 
1966 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  An August 2002 rating decision granted service 
connection for tinnitus, bilateral hearing loss, and diabetes 
mellitus, type II, and denied service connection for the 
claims reflected on the cover sheet above.  The veteran 
submitted a timely Notice of Disagreement and Substantive 
Appeal.  Thus, the Board properly has jurisdiction of his 
appeal.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant' s possession that pertains to the claim.

With respect to the issues of entitlement to secondary 
service connection for abdominal aortic aneurysm, sexual 
dysfunction, renal failure/insufficiency, hypertension, and 
peripheral neuropathy, the veteran contends that these 
conditions were either caused as a direct result of his 
diving experience in service, or they are proximately due to 
or the result of his service-connected diabetes mellitus type 
2.  While the information of record reflects that the RO sent 
the veteran a letter in August 2001 concerning primary/direct 
service connection, and while the RO adjudicated and 
processed the claims for appeal on a primary and secondary 
basis, the record contains no document that satisfies the 
notification requirements of the VCAA for the discrete claims 
of secondary service connection.  As a result, corrective 
action is needed to satisfy those requirements.

In addition, the VCAA also provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2) (West 2002).  In this context, since the 
underlying etiological basis for the diagnoses of abdominal 
aortic aneurysm, sexual dysfunction, renal insufficiency, 
hypertension, and peripheral neuropathy in the record on 
appeal have been called into question, the RO should, after 
the foregoing development, schedule the veteran for the 
appropriate VA examinations, to include a medical opinion 
concerning secondary service connection.  The examiner(s) 
should review all of the lay and medical evidence of record 
and should render an opinion as the initial onset of the 
claimed conditions, if possible, and as to whether these 
conditions are attributable to the veteran's period of 
service, or are proximately due to or the result of the 
service-connected diabetes mellitus.

Accordingly, this case is REMANDED for the following 
development:

1.  With respect to the issues of 
entitlement to secondary service 
connection for abdominal aortic aneurysm, 
sexual dysfunction, renal 
failure/insufficiency, hypertension, and 
peripheral neuropathy, the RO should send 
the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should indicate what, if any, 
information or evidence not previously of 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on the 
veteran's behalf.  The letter should also 
request that the veteran provide any 
evidence in his possession that pertains 
to his claims for secondary service 
connection.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should schedule the veteran for VA 
examinations by a physician with 
appropriate expertise, to determine the 
etiology of the disabilities diagnosed as 
abdominal aortic aneurysm, sexual 
dysfunction, renal failure/insufficiency, 
hypertension, and peripheral neuropathy.  
The claims folder, to include a copy of 
this Remand, should be made available to 
and be reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.  Based on a 
review of the records contained in the 
claims folder and the examination 
results, the examiner is asked to address 
the following questions:

a.  With respect to the veteran's 
abdominal aortic aneurysm, what is the 
likelihood that this disability 
originated in service or is otherwise 
etiologically related to any incident of 
service, to include the veteran's diving 
experience; or is proximately due to or 
the result of the veteran's service-
connected diabetes mellitus?

b.  With respect to the veteran's sexual 
dysfunction, what is the likelihood that 
this disability originated in service or 
is otherwise etiologically related to any 
incident of service; or, is proximately 
due to or the result of the veteran's 
service-connected diabetes mellitus?

c.  With respect to a disability 
manifested by renal 
failure/insufficiency, what is the 
likelihood that this disability 
originated in service or is otherwise 
etiologically related to any incident of 
service; or, is proximately due to or the 
result of the veteran's service-connected 
diabetes mellitus?

d.  With respect to the veteran's 
hypertension, what is the likelihood that 
this disability originated in service or 
is otherwise etiologically related to any 
incident of service; or, is proximately 
due to or the result of the veteran's 
service-connected diabetes mellitus?

e.  With respect to the veteran's 
peripheral neuropathy, what is the 
likelihood that this disability 
originated in service or is otherwise 
etiologically related to any incident of 
service; or is proximately due to or the 
result of the veteran's service-connected 
diabetes mellitus?

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

3.  The RO should readjudicate the issues 
of entitlement to service connection for 
abdominal aortic aneurysm, sexual 
dysfunction, renal failure/insufficiency, 
hypertension, and peripheral neuropathy, 
all claimed as secondary to the service-
connected diabetes mellitus type 2, in 
light of all pertinent evidence and legal 
authority.

If the benefits sought on appeal remain adverse to the 
veteran, the RO must furnish to the veteran and his 
representative an appropriate Supplemental Statement of the 
Case, and afford them the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


